Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, in 1965. He is currently suspended from practice until further order of this Court (Matter of Dudley, 282 AD2d 867). Prior to his suspension, he maintained a law office in the Town of Canton, St. Lawrence County.
As charged by petitioner, we find that respondent engaged in the unauthorized practice of law while suspended by writing a letter on behalf of a former divorce client to the client’s spouse setting forth a proposed settlement of their pending divorce (see, 22 NYCRR 806.9 [a]; Code of Professional Responsibility DR 3-101 [b] [22 NYCRR 1200.16 (b)]).
Having heard respondent in mitigation pursuant to our rules (see, 22 NYCRR 806.5) but also considering his disciplinary record in aggravation (see, e.g., Matter of Dudley, supra; Matter of Dudley, 262 AD2d 864; Matter of Dudley, 250 AD2d 996), we conclude that respondent’s current suspension shall continue for six months from the date of this decision after which he may file an application for reinstatement.
Cardona, P.J., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that respondent is found guilty of professional misconduct as charged and specified in the petition; and it is further ordered that respondent’s current indefinite suspension is continued for six months, effective immediately, and until further order of this Court; and it is further ordered that, for the period of his suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see, 22 NYCRR 806.9).